                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JOHN        M.   GRUTTEMEYER,          an
individual;
                                                           8:18CV70
                      Plaintiff,

      vs.                                                   ORDER

TRANSIT AUTHORITY OF THE CITY
OF OMAHA, a Nebraska corporation;
and TRANSPORTATION WORKERS
UNION OF AMERICA, LOCAL 223,

                      Defendants.


       A pretrial conference is scheduled for August 20, 2019 and the jury trial is
scheduled for September 3, 2019. Defendants' motion for summary judgment is
pending.


       Accordingly,


       IT IS ORDERED that on the court’s own motion, the pretrial conference
and jury trial are continued pending further order of the court. If this case is not
fully resolved by summary judgment, within ten (10) days after the summary
judgment ruling, the parties shall contact the undersigned magistrate judge’s
chambers to re-schedule the pretrial conference and trial.


       August 16, 2019.
                                      BY THE COURT:


                                      s/ Cheryl R. Zwart
                                      United States Magistrate Judge
